NO.       90-155

           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                    1991



GILT EDGE MINING CORPORATION,
a Delaware Corporation; and
BLUE RANGE MINING CO., a corporation,
                Plaintiffs and Respondents,


GOLDEN MAPLE MINING AND LEACHING CO., INC.,
a corporation,
                Defendant and Respondent,
     and
SERONA RESOURCES CORPORATION,
                Defendant and Appellant.



APPEAL FROM:    District Court of the Tenth Judicial District,
                In and for the County of Fergus,
                The Honorable John Warner, Judge presiding.


COUNSEL OF RECORD:
           For Appellant:
               Robert L. Johnson, Lewistown, Montana
           For Respondent:
               James M. Regnier; Regnier, Lewis & Boland; Great
               Falls, Montana
               Jon A. Oldenburg, Lewistown, Montana
               Patricia OtBrien Cotter; Cotter & Cotter; Great
               Falls, Montana

                             Submitted on Briefs:      December 20, 1990
                                              Decided: February 1, 1991
                                             iP
Filed:


                                    f
                                 Clerk
Justice R. C. McDonough delivered the Opinion of the Court.

     Serona Resources Corporation appeals an order of the Tenth
Judicial District, Fergus County, granting an order of summary
judgment in favor of plaintiffs/respondents Gilt Edge Mining
Corporation and Blue Range Mining Company.
     Rule 56 (c), M.R.Civ.P., states that summary judgment shall be
granted upon request, "if the pleadings, depositions, answers to
interrogatories, and admissions on file, together with the
affidavits, if any, show that there is no genuine issue as to any
material fact and that the moving party is entitled to a judgment
as a matter of law." Serona Resources, as a sublessee, maintains
that it has a right to mine certain claims owned by
plaintiffs/respondents. However, it is uncontested that the lease
between Gilt Edge Mining Corporation and Golden Maple Mining
Company, who purportedly subleased the claim to Serona, required
Gilt Edge's written consent before any sublease would be valid.
This consent was not given by Gilt Edge; nor is there any evidence
that Gilt Edge acquiesced to the sublease or otherwise waived its
rights under the lease agreement with Golden Maple.          It is
therefore clear, this sublease is not binding upon the
plaintiffs/respondents as a matter of law. Section 70-26-103, MCA.
The District Court's order granting summary judgment is affirmed.
     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court
Operating Rules, this decision shall not be cited as precedent and
shall be published by its filing as a public document with the
Clerk of this Court and by a report of its result to West
publishing Company.
     Let remittitur issue forthwith.
                                                  Justice   /   /